


110 HR 1513 IH: Unemployment Compensation Improvement

U.S. House of Representatives
2007-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1513
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2007
			Mr. Weller of
			 Illinois introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To provide for demonstration projects to help improve the
		  Nation’s unemployment compensation system.
	
	
		1.Short titleThis Act may be cited as the
			 Unemployment Compensation Improvement
			 Act of 2007.
		2.Expedited reemployment
			 demonstration projectsTitle
			 III of the Social Security Act (42 U.S.C. 501 and following) is amended by
			 adding at the end the following:
			
				305.Demonstration projects(a)The Secretary of Labor
				may enter into agreements, with States submitting an application described in
				subsection (b), for the purpose of allowing such States to conduct
				demonstration projects to test and evaluate measures designed—
						(1)to expedite, such as through the use
				of a wage insurance program, the reemployment of individuals who establish
				initial eligibility for unemployment compensation under the State law of such
				State; or
						(2)to improve the effectiveness of such
				State in carrying out its State law.
						(b)The Governor of
				any State desiring to conduct a demonstration project under this section shall
				submit an application to the Secretary of Labor at such time, in such manner,
				and including such information as the Secretary of Labor may require. Any such
				application shall, at a minimum, include—
						(1)a general description of the proposed
				demonstration project, including the authority (under the laws of the State)
				for the measures to be tested, as well as the period of time during which such
				demonstration project would be conducted;
						(2)if a waiver under
				subsection (c) is requested, the specific aspects of the project to which the
				waiver would apply and the reasons why such waiver is needed;
						(3)a description of
				the goals and the expected programmatic outcomes of the demonstration project,
				including how the project would contribute to the objective described in
				subsection (a)(1), subsection (a)(2), or both;
						(4)assurances
				(accompanied by supporting analysis) that the demonstration project would not
				result in any increased net costs to the State’s account in the Unemployment
				Trust Fund;
						(5)a description of
				the manner in which the State—
							(A)will conduct an
				impact evaluation, using a control or comparison group or other valid
				methodology, of the demonstration project; and
							(B)will determine the
				extent to which the goals and outcomes described in paragraph (3) were
				achieved; and
							(6)assurances that
				the State will provide any reports relating to the demonstration project, after
				its approval, as the Secretary of Labor may require.
						(c)The Secretary of
				Labor may waive any of the requirements of section 3304(a)(4) of the Internal
				Revenue Code of 1986 or of paragraph (1) or (5) of section 303(a), to the
				extent and for the period the Secretary of Labor considers necessary to enable
				the State to carry out a demonstration project under this section.
					(d)A demonstration
				project under this section—
						(1)may be commenced
				any time after September 30, 2007; and
						(2)may not, under
				subsection (b), be approved for a period of time greater than 2 years, subject
				to extension upon request of the Governor of the State involved for such
				additional period as the Secretary of Labor may agree to, except that in no
				event may a demonstration project under this section be conducted after the end
				of the 5-year period beginning on the date of the enactment of this
				section.
						(e)The Secretary of
				Labor shall, in the case of any State for which an application is submitted
				under subsection (b)—
						(1)notify the State as to whether such
				application has been approved or denied within 90 days after receipt of a
				complete application, and
						(2)provide public
				notice of the decision within 10 days after providing notification to the State
				in accordance with paragraph (1).
						Public
				notice under paragraph (2) may be provided through the Internet or other
				appropriate means. Any application under this section that has not been
				approved within such 90 days shall be treated as denied.(f)The Secretary of
				Labor may terminate a demonstration project under this section if the Secretary
				determines that the State has not complied with the terms and conditions of the
				project.
					.
		
